Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/349205 filed 08/12/2019.     
Claims 1-6, 8-9, 13-14, &16-23 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 9, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is unclear. Will all body fluid samples have soluble Amyloid beta peptides and soluble Tau proteins? How is one sure prior to analysis that the body fluids will have these in them? Is some other analysis/method performed on the samples prior to be sure of this? Also—will the body fluid samples only have either Amyloid beta or tau protein, or can it have both?  If body fluid sample can contain both, then from the instant claims it seems that the same sample could be used for both IR sensor cells.

Further with respect to Claim 1- applicant claims that a “downshift” in the amide I band of the AB peptide or the Tau protein, as indicative for disease stage. What is this downshift from? This is not clear from the claims. Also what is the disease that the downshift indicates? Could it be any disease? The examiner thinks not—and applicant likely does not have disclosure for the realm of all diseases. From both of these things, it is unclear if one of ordinary skill in the art could make and use this invention without undue experimentation.
With respect to Claim 3, “sufficient,” is a relative term and not defined in enough detail in the claim. What is sufficient to one person might not be sufficient to another.
With respect to Claim 4, step c) & Claim 19, what is considered “suitable,” for another optical method might not be considered “suitable” to another and therefor this claim is unclear. “Suitable,” is a relative term.
With respect to Claims 8 & 9, applicant claims, “central” spinal fluid, then uses CSF. CSF generally stands for “cerebral” spinal fluid). Either way—applicant does not clearly demarcate in the claim what they mean by CSF, and their use of “Central” fluid is confusing. This is likely just a typo, but requires correction.
Further for Claim 8, step i)a). It is not clear, is applicant putting both the central spinal fluid and the blood plasma in separate IR cells? Or is the blood plasma assay something completely different. Please clear up.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1, 5-6, 8-9, 13-14, 16-17, & 19-23 are rejected under 35 U.S.C. 103(a) as being obvious over KLEIREN in, "Towards An Early Diagnosis Of Alzheimer's Disease: Development Of An ATR-FTIR Biosensor For The Detection Of AB Toxic Conformations", (9-2013) Thesis, Universite Libre de Bruxe, pp. 1-162; as cited on IDS dated (09/03/2019) in view of SCHMIDT in US 20130022620.

With respect to Claim 1-2, 5, 6, 8, 9, 13-14, 16-17, & 19-23, KLEIREN et al. teach of (section B, pages 36; section 3.1.2, pages 39-40; Figure 3.2, and Figure 1.1) an infrared internal sensor element for the direct analysis of the quantity and secondary structure of a candidate biomarker protein undergoing conformational transitions associated with disease progression/disease state, comprising a germanium internal reflection element being of a triangular shape and being transparent in the infrared spectrum, with sufficient signal to noise ratio to detect an amide I band(also specifically mentions that a 
	SCHMIDT et al. is used to remedy this, and more specifically teach of methods for screening to identify modulators of polypeptide self-aggregation into amyloids(abstract). SCHMIDT et al. more specifically teach of analyzing prevalent amyloid and amyloid like prevalent pathological strucutres including Tau proteins, Tauopathies(alzheimers disease, and amyloid betas(Table 1), and of having antibodies that bind to the proteins/peptides(paragraph 0113-01, 0114, 0182). SCHMIDT et al. further teach of using FTIR spectroscopy(paragraph 0065) to characterize the amyloid and amyloid structures, and of generating IR spectra from the analyses(paragraph 0034, Figure 4, paragraph 0249 4B & 4C). It would have been obvious to one of 

With respect to Claim 2, KLEIREN et al. teach of binding to the candidate biomarker protein, the receptor directly grafted to at least one surface of said internal germanium reflection element by silanization with short silane linkers (page 40; Figure 3.2).



2. Claims 3-4 & 18  are rejected under 35 U.S.C. 103(a) as being obvious over KLEIREN in, "Towards An Early Diagnosis Of Alzheimer's Disease: Development Of An ATR-FTIR Biosensor For The Detection Of AB Toxic Conformations", (9-2013) Thesis, Universite Libre de Bruxe, pp. 1-162; as cited on IDS dated 09/03/2019) in view of SCHMIDT in US 20130022620 in view of VOUE in (“Biochemical Interaction Analysis on ATR Devices: A Wet Chemistry Approach for
Surface Functionalization” Langmuir 2007, 23, 949-955)(as cited on the IDS dated 09/03/2019).

With respect to Claim 3-4, 18,  KLEIREN and SCHMIDT Et al. teach of the claimed invention as shown above. KLEIREN and SCHMIDT do not teach that the 
VOUE et al. teaches ATR-FITR biosensors in the analogous art of devices
suitable for the investigation of ligand-receptor interactions, in particular, optical waveguides constituted by an attenuated total internal reflection (ATR) element,
transparent in the infrared and whose surfaces were activated comprising germanium
ATR elements and grafting of bifunctional spacer molecules directly at the surface of the
germanium crystal (abstract). Voue specifically teaches that the germanium crystal is a
“trapezoidal germanium ATR plate with an aperture angle of 45° yielding 25 internal
reflections.” (Pg. 953, left Column, 15 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Germanium crystal, as taught by Kleiren, by having the modification comprise a trapezoid Germanium Crystal, as taught by Voue, in order to have an efficient total internal reflection, because Voue teaches that the trapezoidal Germanium crystal is successful at achieving the desired effect of internal reflection as it yields 25 internal reflections (Pg. 953, left Column, 15' 4), and also due to VOUE’s teaching that a trapezoidal germanium crystal is used effectively in their analogous device in particular that the device provides results that clearly show that “FTIR-based biodetection devices bring spectroscopic information which is not given by SPR-based devices, especially information related to the conformation of biomolecules (secondary structure of the proteins, etc.). 


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797